                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TIBERIUS MAYS,

                        Plaintiff,

 v.                                           Case No. 18-cv-597-NJR-RJD

 VIPIN SHAH, M.D., STEPHEN RITZ,
 D.O., PHILLIP MARTIN, RYAN
 ERICKSON, and WEXFORD HEALTH
 SOURCES, INC.,

                        Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on an Objection filed by Plaintiff Tiberius Mays

(“Mays”) regarding one of Magistrate Reona J. Daly’s rulings. Specifically, Mays objects

to Judge Daly’s order denying his request to reopen discovery and retake his deposition

(Doc. 99).

       Mays, an Illinois Department of Corrections inmate, was incarcerated at Robinson

Correctional Center (“Robinson”) at the time he initiated this pro se action (Doc. 1). Mays

proceeds on the following claims:

       Count 1:     Eighth Amendment deliberate indifference claim against
                    Shah and Ritz for denying and delaying treatment for Mays’s
                    nasal condition at Robinson during 2017;

       Count 2:     Eighth Amendment deliberate indifference claim against
                    Wexford Health Sources, Inc. for implementing policies and
                    procedures that resulted in Mays being denied necessary
                    medical care;

       Count 3:     Eighth Amendment deliberate indifference claim against


                                       Page 1 of 4
                    Martin and Erickson for failing to intervene to ensure that
                    Mays would be given adequate medical treatment at
                    Robinson;

       Count 4:     First Amendment retaliation claim against Shah, for
                    prematurely terminating Mays’s post-surgery medication
                    and nasal rinses in January 2018 because Mays filed
                    grievances against Shah.

(Doc. 46, p. 5).

       On July 8, 2019, Mays filed a Motion to Compel asking the Court to compel

Defendants Vipin Shah and Stephen Ritz to answer his interrogatories (Doc. 83). On July

17, 2019, Defendants filed a response in opposition to the Motion to Compel, arguing that

Mays did not, in good faith, confer with Defendants Shah and Ritz prior to filing the

Motion to Compel and that Mays inaccurately transcribed the Interrogatories he sent to

them (Doc. 86). On July 26, 2019, Judge Daly granted in part and denied in part the Motion

to Compel, ordering Defendant Shah to supplement his response to Interrogatories #2

and #3 and ordering Defendant Ritz to supplement his response to Interrogatory #13

(Doc. 87).

       On July 29, 2019, Mays filed a Reply to the Motion to Compel, where he also

requested a retake of his deposition (Doc. 93). He explained that he was deposed on June

19, 2019 and Wexford attorney Alison Matusofsky did not introduce herself to him until

halfway through the deposition, both attorneys that deposed him (Alison Matusofsky

and Jeanine Armstrong) failed to instruct him that he could object to any question

(Doc. 93, p. 4). Thus, he asked Judge Daly to reopen discovery until December 12, 2019,

and to allow him to retake his deposition (Id.). On July 30, 2019, Defendants filed a

response in opposition to that request (Doc. 94).



                                       Page 2 of 4
       On August 2, 2019, Judge Daly denied Mays’s request to reopen discovery and to

have his deposition retaken (Doc. 99). She reasoned that Mays failed to set forth sufficient

justification for the request (Id.).

       On August 21, 2019, Mays filed an Objection to that August 2, 2019 order,

reiterating the same arguments he previously made (Doc. 107). On August 20, 2019,

Defendants filed a Response in Opposition to that Objection (Doc. 108).

       The Court may modify or reverse a decision of a magistrate judge on a non-

dispositive issue upon a showing that the magistrate judge’s decision is “clearly

erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a). See also SDIL-

LR 73.1(a). A decision is clearly erroneous “only if the district court is left with the definite

and firm conviction that a mistake has been made.” Weeks v. Samsung Heavy Indus. Co.,

126 F.3d 926, 943 (7th Cir. 1997). See also Parts & Elec. Motors, Inc. v. Sterling Elec., Inc., 866

F.2d 228, 233 (7th Cir. 1988) (“To be clearly erroneous, a decision must strike [the Court]

as more than just maybe or probably wrong; it must . . . strike [the Court] as wrong with

the force of a five-week-old, unrefrigerated dead fish.”).

       Judge Daly denied Mays’s request to reopen discovery and retake his deposition

on the basis that he failed to set forth sufficient justification for doing so (Doc. 99). In his

appeal of this order, Mays argues that Alison Matusofsky never stated who she was for

the record and neither Alison Matusofsky nor Jeanine Armstrong instructed him at the

beginning of the deposition that he could object to any question (Doc. 107, p. 2).

Defendants respond that these are the same arguments Mays made previously to Judge

Daly. They further argue that defense counsel had no duty to provide legal advice to

Mays and, in fact, defense counsel should not give legal advice to an unrepresented

                                          Page 3 of 4
person (Doc. 103). 1 Moreover, they argue that, if Mays is permitted to have another

deposition taken, this would only add to the costs of the case and needlessly extend it

(Id.).

          The Court finds there is nothing clearly erroneous or contrary to law in Judge

Daly’s order denying the request to reopen discovery or retake Mays’s deposition.

Defense counsel were not required to instruct Mays that he could object to any question.

Additionally, the Court notes that Mays is not a novice litigator; he has three cases

pending in this district at the present time. In fact, he states in his objection that he has

been previously informed on objecting at depositions (Doc. 107, p. 2). The Court finds

that reopening discovery and ordering a retake of the deposition is unnecessary and

would not be in the interest of judicial economy.

          Thus, the objection filed by Mays (Doc. 107) is OVERRULED, and Judge Daly’s

August 2, 2019 order (Doc. 99) is AFFIRMED.

          IT IS SO ORDERED.

          DATED: November 20, 2019


                                                         ____________________________
                                                         NANCY J. ROSENSTENGEL
                                                         Chief U.S. District Judge




1
    Defendants incorporate by reference the arguments they previously made in Docs. 94 and 104.

                                              Page 4 of 4
